 
EXHIBIT 10.9


Separation Agreement


This Separation Agreement (“Agreement”) is entered into by and between Monty R.
Lamirato ("Lamirato”) and ARC Wireless Solutions, Inc., a Utah corporation ("ARC
Wireless"), who are collectively referred to hereinafter as “the Parties.”


Whereas, the Parties entered into an Employment Agreement, dated November 1,
2007;


Whereas, that Employment Agreement provides for Lamirato’s continued employment
through October 31, 2009, and severance pay of nine additional months upon
immediate termination;


Whereas, ARC Wireless wishes to allow Lamirato’s employment to end prior to
then, and although Lamirato is intent upon finishing out his employment and
recovering severance pursuant to his Employment Agreement, he is also willing,
in furtherance of ARC Wireless’ business interests, to enter into this Agreement
instead;


Now, therefore, the Parties, for and in consideration of the mutual releases,
and agreements contained below, agree to this Agreement.


1.         In lieu of continuing to work for the entire term of his employment,
ARC Wireless and Lamirato agree that his employment will end and that he will
resign as Chief Financial Officer and Treasurer of ARC Wireless effective
November 26, 2008 (the “Resignation Date”). Lamirato represents that on or
before the Resignation Date, he returned all property of ARC Wireless and all
copies, excerpts or summaries thereof in his possession, custody or control.
Lamirato further represents that during his employment, he did not commit any
fraudulent acts.


2.         In lieu of receiving wages for the entire term of his employment and
any extensions thereafter, plus the additional severance thereafter provided for
in his Employment Agreement, Lamirato will instead be paid a total of $115,000
of wages over the next 6 months in equal installments.  ARC Wireless will pay
those wages to Lamirato on ARC Wireless’ regular pay periods.


3.         If Lamirato is eligible for and chooses to elect health insurance
coverage in accordance with the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), Lamirato will be responsible for covering all payments.


4.         Lamirato shall submit to ARC Wireless any business expenses for
reimbursement within sixty days after the Resignation Date.


5.         Lamirato will maintain his obligations referred to in his Employment
Agreement, para. 10 (entitled “Non-Compete”).


6.         Both Parties agree to cooperate with the other to effectuate this
Agreement.  Specifically, Lamirato agrees to provide reasonable consultation
services to ARC Wireless, upon request and reasonable notice, through
October 31, 2009, and ARC Wireless agrees to cooperate reasonably with the
removal of Lamirato’s restrictions on his stock certificates at such time that
Lamirato might elect and that such removal is authorized by applicable laws and
regulations. Until the closing of the 2008 audit, Lamirato will have access to
his former office and records, upon the request of ARC.


7.         Lamirato’s Release and Covenant Not To Sue: In consideration for the
benefits described herein and for other good and valuable consideration,
Lamirato, on behalf of himself, his heirs, executors, attorneys, representatives
and each of their successors and assigns, hereby forever releases ARC Wireless
and its subsidiaries and affiliated entities and each such entity’s past and
present officers, directors, shareholders, employees, members, agents,
representatives and attorneys, and each of their respective predecessors,
successors and assigns, from any and all claims, demands, suits, actions,
charges or causes of action of any nature whatsoever, whether known or unknown,
based on any act, omission, conduct, policy, practice, occurrence or incident up
to and including the Resignation Date (“Claims”), including without limitation
Claims relating in any way to his employment with ARC Wireless and the
termination thereof.  This release includes without limitation Claims for
discrimination, harassment, retaliation or any other unlawful act under Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, and
other federal, state, county or local laws; Claims for breach of any contract;
Claims for wrongful discharge; Claims for emotional distress, defamation,
misrepresentation, or any other personal injury or tort; Claims for unpaid
compensation; Claims relating to benefits, Claims for attorneys' fees and costs,
and Claims under any federal, state or local law or cause of action.  Lamirato
represents that he has not filed or asserted any such Claims and further agrees
not to assert or file any such Claims in the future to the fullest extent
permitted by law.  It is understood and agreed that the foregoing Release does
not apply to claims for breach of this Agreement.


1

--------------------------------------------------------------------------------


8.         ARC Wireless' Release and Covenant Not To Sue:  In consideration for
the promises contained herein, ARC Wireless, on behalf of itself and its
affiliates and its and their past and present officers, directors, employees,
members, agents, representatives and attorneys, and each of their respective
predecessors, successors and assigns, hereby forever fully releases and
discharges Lamirato, his heirs, executors, attorneys, representatives and each
of their successors and assigns, from any and all Claims, including without
limitation Claims relating in any way to his employment with ARC Wireless and
the termination thereof. ARC Wireless further agrees not to institute any such
Claims in the future to the fullest extent permitted by law.  Notwithstanding
the foregoing, it is understood and agreed that the release set forth in this
Section 8 does not include Claims for fraud (constructive or actual fraud) or
breach of this Agreement.  It is also understood that ARC Wireless’
indemnification obligations to Mr. Lamirato, as they exist immediately prior to
the date of this Agreement pursuant to Art. VI of its Amended and Restated
Bylaws shall survive this Agreement; provided that nothing in this Separation
Agreement shall limit the ability of the Company to modify Article VI or any
other provision of its Amended and Restated Bylaws in any manner.


9.         Lamirato waives all claims for reinstatement or employment with ARC
Wireless and its affiliates, and its and their successors and assigns, and he
agrees never to seek such reinstatement or employment in the future unless ARC
Wireless asks him to do so in writing.


10.         Each of the Parties agrees he/it will not make or cause to be made,
any statements that disparage, defame or damage the reputation of the other.


11.         Except as otherwise expressly provided herein, the Parties represent
that they heretofore have maintained, and agree that they shall continue to
maintain, the confidentiality of the terms of this Agreement.  Neither Party
shall disclose this Agreement or any of its terms to any other person or entity,
except as may be necessary to effectuate the Agreement, or in a legal proceeding
to enforce this Agreement, or as may otherwise be required by law or court
order.  Notwithstanding the foregoing, Lamirato may disclose this Agreement or
its terms to his attorneys, accountants and immediate family members, but only
if they agree to the confidentiality restrictions in this Section 11 and
Lamirato guarantees such compliance.  Likewise, ARC Wireless may disclose this
Agreement to its officers, directors, employees with a need to know and its
attorneys and accountants, but only if they agree to the confidentiality
restrictions in this Section 11 and ARC Wireless guaranties such compliance.


12.         Notwithstanding anything set forth in this Agreement, Lamirato
agrees and acknowledges that the Proprietary Information and Invention Agreement
executed by ARC Wireless and Lamirato on November 1, 2007 shall remain in full
force and effect in accordance with the terms and conditions set forth therein.


13.         The Parties acknowledge that the amounts to be paid hereunder and
mutual releases contained herein are sufficient to support this Agreement.


14.         The undersigned whose signatures appear below on behalf of each of
the Parties to this Agreement warrant and represent that they each have full
power and authority to execute this Agreement on behalf of their respective
Party and to bind their respective Party to the terms and conditions of this
Agreement.  This Agreement shall inure to the benefit of and be binding upon the
Parties executing this Agreement, together with their successors and assigns.


2

--------------------------------------------------------------------------------


15.         Except as required by law or court order, Lamirato shall not
directly or indirectly provide any assistance or information to any person or
entity asserting or intending to assert any litigation, investigation or
proceeding against ARC Wireless or any of its affiliates.


16.         Lamirato shall provide reasonable cooperation and assistance to ARC
Wireless in the event ARC Wireless or any of its affiliates becomes involved in
any investigation, litigation or proceeding about which Lamirato has
knowledge.  ARC Wireless shall reimburse Lamirato for all reasonable and
necessary expenses Lamirato incurs in complying with this Section 16.


17.         The Parties hereby declare that they have each read all of the terms
of this Agreement and that they fully understand all the terms of this
Agreement.  The Parties acknowledge that they have had the advice of, or the
opportunity for the advice of, legal counsel of their choice with regard to this
Agreement.


18.         The Parties agree that they have each had input into the drafting
and revising of this Agreement and that it shall not, therefore, be interpreted
against any of them as its drafter.


19.         This Agreement may be executed in counterparts, each of which shall
be deemed the original for all purposes, but all of which taken together shall
constitute one and the same Agreement.


20.         This Agreement shall be interpreted pursuant to Colorado law.  If
any provision in this Agreement shall be declared unenforceable by any
administrative agency or court of law, the remainder of the Agreement shall
remain in full force and effect and shall be binding upon the parties as if the
invalidated provision was not part of this Agreement.


21.         The Parties agree that if legal action is necessary to enforce the
terms of this Agreement, then the prevailing Party shall be entitled to an award
of its costs and reasonable attorney’s fees.


22.         This Agreement constitutes the entire understanding and agreement
between the Parties and cannot be amended, supplemented or changed, nor can any
provision be waived or terminated except by a written instrument signed by the
Party against whom enforcement of any such amendment, supplement, modification,
waiver or termination is sought. With the exception of certain surviving
clauses, as noted in this Agreement, the prior Employment Agreement will be
terminated.


(Remainder of page intentionally left blank)


3

--------------------------------------------------------------------------------


23.         The warranties and representations of the parties contained in this
Agreement are deemed to survive the execution and effectiveness of this
Agreement.


AGREED TO AND ACCEPTED:


By Monty R. Lamirato:
 
/s/ Monty R. Lamirato
Monty R. Lamirato
 
Dated: November 26, 2008
By ARC Wireless Solutions, Inc.
 
By: /s/ Jason T. Young
 
Jason T. Young
(print name)
 
Chief Executive Officer
(print title)
 
 
Dated:  November 26, 2008

 
 
4
 